Citation Nr: 1524488	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).

2 Entitlement to service connection for hearing loss.

3 Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that the appeal must be remanded so that additional development may be accomplished.  The Veteran was afforded a VA audio examination in November 2009. The examiner opined that the Veteran's bilateral hearing loss was not related to his military service on the basis that the Veteran's hearing was normal, including at separation. This rationale is insufficient. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Further, the examiner opined that the Veteran's tinnitus was not a symptom of his hearing loss and also not associated with his military service directly. However, while the examiner implied that the tinnitus was not due to service due to its onset after service, the examiner did not provided a complete rationale for any opinion regarding the tinnitus. For these reasons, the Board remands these issues so that another VA audiological examination may be scheduled.

With respect to the Veteran's acquired psychiatric disorder, no VA examination was conducted. The record shows that the Veteran has a current diagnosis of an acquired psychiatric disorder, and he has asserted that the disability began in service.  He is also competent to describe circumstances and symptoms he experienced in service to which the current disability may be related. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Therefore, a VA examination should be scheduled to assess the etiology of the Veteran's acquired psychiatric disorder. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the record indicates that the most recent VA treatment notes in the claims file are from August 2013. Therefore, the Board determines that VA treatment notes dated from August 2013 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from August 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file. 

2. Schedule the Veteran for a VA audiological examination to assess the etiology of his bilateral hearing loss and tinnitus. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hearing loss began in service, was caused by service or is otherwise related to his service, including as a result of in-service noise exposure?
Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service, including as a result of in-service noise exposure?

If the answer to the above question is negative, is it at least as likely as not that the Veteran's tinnitus is caused or aggravated beyond its normal progression by the Veteran's bilateral hearing loss?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must not rely solely on the absence of hearing loss or tinnitus in service as the basis for a negative opinion.

 A complete rationale must be provided for any opinion offered.

3. Schedule the Veteran for a VA psychiatric examination to assess the etiology of his acquired psychiatric disorder. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed psychiatric disorder began in service, was caused by service or is otherwise related to his service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

 A complete rationale must be provided for any opinion offered.
 
4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




